            Case 1:20-cr-00159-VEC Document 20 Filed 09/14/20 Page 1 of 3
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 9/14/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                                                                :
                 -against-                                      :     20-CR-159 (VEC)
                                                                :
                                                                :         ORDER
 MARTIN REYES,                                                  :
                                          Defendant.            :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        WHEREAS a change-of-plea hearing is scheduled for September 21, 2020 at 2:00 p.m.;

        IT IS HEREBY ORDERED:

        1. Due to a scheduling conflict, the hearing is adjourned to September 22, 2020 at 11:30

             a.m. The hearing will be held in Courtroom 443 of the Thurgood Marshall Courthouse,

             40 Foley Square, New York, NY 10007. Members of the public may appear for the

             hearing by calling (888) 363-4749, using the access code 3121171 and the security

             code 0159. All those accessing the conference are reminded that recording or

             rebroadcasting of the proceeding is prohibited by law.

        2. Per the SDNY COVID-19 Courthouse Entry Program, any person who appears at any

             SDNY courthouse must complete a questionnaire and have his or her temperature

             taken. Please see the instructions, attached. Completing the questionnaire ahead of time

             will save time and effort upon entry. Only those individuals who meet the entry

             requirements established by the questionnaire will be permitted entry. Please contact

             chambers promptly if you or your client (if attending the proceeding) does not meet the

             requirements.
         Case 1:20-cr-00159-VEC Document 20 Filed 09/14/20 Page 2 of 3




SO ORDERED.


Dated: September 14, 2020
      New York, NY
                                               ______________________________
                                               VALERIE CAPRONI
                                               United States District Judge




                                       2
         Case 1:20-cr-00159-VEC Document 20 Filed 09/14/20 Page 3 of 3




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                 3
